      Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.38 Page 1 of 7




Michael A. Zody, USB #5830
Aaron M. Worthen, USB #15292
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
MZody@parsonsbehle.com
AWorthen@parsonsbehle.com
ecf@parsonsbehle.com

Attorneys for Oracle Corporation


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, X DIVISION


MARK BARRETT, an individual,                        ANSWER

                 Plaintiff,                         Case No. 2:20-CV-277-PMW

vs.                                                 Magistrate Paul M. Warner

ORACLE CORPORATION, a Delaware
corporation,

                 Respondent.


         Oracle Corporation (“Oracle”) Answers the Complaint in this matter as follows. Any

allegations in the Complaint not specifically admitted herein are denied.

                                         INTRODUCTION

         1.      Oracle admits Plaintiff has worked at Oracle and denies the rest of paragraph 1 for

lack of information sufficient to form a belief.

         2.      Oracle denies paragraph 2 for lack of information sufficient to form a belief.

         3.      Oracle denies paragraph 3 for lack of information sufficient to form a belief.

         4.      Oracle denies paragraph 4.


PBL\4812-4436-2172.v1-5/15/20
   Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.39 Page 2 of 7




        5.       Oracle denies paragraph 5.

                                              PARTIES

        6.       Oracle denies paragraph 6 for lack of information sufficient to form a belief.

        7.       Oracle admits paragraph 7.

                                  JURISDICTION AND VENUE

        8.       Oracle admits paragraph 8.

        9.       Oracle admits paragraph 9.

                                               FACTS

        10.      Oracle incorporates the foregoing paragraphs herein.

        11.      Oracle admits Nicklas Quattlebaum (“Quattlebaum”) held the position of Area

Vice President of Sales and denies the remaining allegations in paragraph 11 lack of information

sufficient to form a belief.

        12.      Oracle denies paragraph 12 for lack of information sufficient to form a belief.

        13.      Oracle denies paragraph 13 for lack of information sufficient to form a belief.

        14.      Oracle denies paragraph 14 for lack of information sufficient to form a belief.

        15.      Oracle denies paragraph 15 for lack of information sufficient to form a belief.

        16.      Oracle admits Plaintiff met Quattlebaum on July 16, 2019 at the Oracle office

located at 1620 26th Street, Santa Monica, CA 90404. Oracle denies the remaining allegations in

paragraph 16 for lack of information sufficient to form a belief.

        17.      Oracle admits Quattlebaum showed Plaintiff electronic information but denies the

remaining allegations in the first sentence in paragraph 17. Oracle denies the allegations in the

second sentence in paragraph 17.



                                                  2
PBL\4812-4436-2172.v1-5/15/20
   Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.40 Page 3 of 7




        18.      Oracle denies paragraph 18.

        19.      Oracle denies paragraph 19.

        20.      Oracle denies paragraph 20.

        21.      Oracle denies paragraph 21.

        22.      Oracle denies paragraph 22.

        23.      Oracle denies paragraph 23.

        24.      Oracle denies paragraph 24.

        25.      Oracle denies paragraph 25.

        26.      Oracle admits paragraph 26.

        27.      Oracle denies for lacks information sufficient to form a belief the allegations in

paragraph 27 as to what and when Plaintiff discovered about any deals at Oracle and the

allegation as to when Plaintiff put in his notice at any employer. Oracle admits any deal with

Polycom/Plantronics at issue in this case closed before September 3, 2019.

        28.      Oracle denies paragraph 28 for lack of information sufficient to form a belief.

        29.      Oracle denies paragraph 29 for lack of information sufficient to form a belief.

        30.      Oracle denies paragraph 30 for lack of information sufficient to form a belief.

        31.      Oracle denies paragraph 31 for lack of information sufficient to form a belief.

        32.      Oracle denies paragraph 32.

                                   FIRST CAUSE OF ACTION
                                     Fraudulent Inducement

        33.      Oracle incorporates the foregoing paragraphs herein.

        34.      Paragraph 34 contains legal allegations to which no responsive pleading is

required. To the extent a response is required, Oracle denies the allegations.

                                                  3
PBL\4812-4436-2172.v1-5/15/20
   Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.41 Page 4 of 7




        35.      Oracle denies paragraph 35.

        36.      Oracle denies paragraph 36.

        37.      Oracle denies paragraph 37.

        38.      Oracle denies paragraph 38.

        39.      Oracle denies paragraph 39.

        40.      Oracle denies paragraph 40.

        41.      Oracle denies paragraph 41.

        42.      Oracle denies paragraph 42.

        43.      Oracle denies paragraph 43.

                                 SECOND CAUSE OF ACTION
                                   Breach of Contract (oral)

        44.      Oracle incorporates the foregoing paragraphs herein.

        45.      Paragraph 45 contains legal allegations to which no responsive pleading is

required. To the extent a response is required, Oracle denies the allegations.

        46.      Oracle denies paragraph 46.

        47.      Oracle denies paragraph 47.

        48.      Oracle denies paragraph 48.

        49.      Oracle denies paragraph 49.

        50.      Oracle denies paragraph 50.

        51.      Oracle denies paragraph 51.

                                      ACTUAL DAMAGES

        52.      Oracle incorporates the foregoing paragraphs herein.

        53.      Oracle denies paragraph 53.

                                                 4
PBL\4812-4436-2172.v1-5/15/20
   Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.42 Page 5 of 7




        54.      Oracle denies paragraph 54.

        55.      Oracle denies paragraph 55.

        56.      Oracle denies paragraph 56.

        57.      Oracle denies paragraph 57.

        58.      Oracle denies paragraph 58.

                                    AFFIRMATIVE DEFENSES

        1.       Plaintiff has failed to mitigate his alleged damages.

        2.       Plaintiff’s claims are barred in whole or part by waiver and/or estoppel.

        3.       Plaintiff’s claims are barred by the parole evidence rule.

        4.       Oracle has not breached any alleged contract.

        5.       Plaintiff has failed to state a claim upon which relief can be granted.

        6.       Plaintiff’s claims fail for lack of consideration.

        7.       Plaintiff’s claims fail based upon a mutual and/or unilateral mistake.

        8.       Plaintiff’s claims fail based on the doctrine of unclean hands.

        9.       Plaintiff’s claims are barred by the statute of frauds.

                                           CONCLUSION

        Oracle requests that the Court dismiss this case, award Plaintiff no relief, and provide

Oracle with all other relief that is just under the circumstances.




                                                    5
PBL\4812-4436-2172.v1-5/15/20
   Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.43 Page 6 of 7




        DATED May 15, 2020.

                                         /s/Michael A. Zody
                                         Michael A. Zody
                                         Aaron M. Worthen
                                         PARSONS BEHLE & LATIMER

                                         Attorneys for Oracle Corporation




                                     6
PBL\4812-4436-2172.v1-5/15/20
   Case 2:20-cv-00277-HCN Document 8 Filed 05/15/20 PageID.44 Page 7 of 7




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 15th day of May, 2020, I electronically filed the

foregoing ANSWER with the Clerk of the Court using the CM/ECF system, which will send an

electronic notification to counsel of record for all of the parties.


                                                    /s/Michael A. Zody




                                                   7
PBL\4812-4436-2172.v1-5/15/20
